DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 10, 13 and 23-43 are pending.
Claims 5-9, 11-12 and 14-22 are cancelled.

Examiner’s Statement of Reason for Allowance
Claims 1-4, 10, 13 and 23-43 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Weckx et al. (USPGPUB 2015/0280436) discloses a method and system for distributing and/or controlling an energy flow to a cluster of a plurality of nodes in an electricity network, wherein each node has an associated status, taking into account constraints relating to the energy delivered to the nodes and constraints relating to the electricity network, comprised of: allocating a local agent to each node of the cluster of a plurality of nodes, Anderson et al (USPGPUB 2014/0156031) discloses a generating a dynamic treatment control policy for a cyber-physical system having one or more components, including a data collector for collecting data representative of the cyber-physical system, and adaptive stochastic controller including one or more models for generating a predicted value corresponding to available actions based on an objective function, and an approximate dynamic programming element configured to receive actual operation metrics corresponding to the available actions, and Shetty et al. 
Claim 1, a process of dynamical reconfiguration of said renewable electricity source (1, 2, 3), according both to last need prediction and to last availability prediction, said process of prediction of availability (6) then taking into account renewable electricity source reconfiguration update, and wherein: in case of need prediction decrease because of workload decrease, said renewable electricity source (1, 2, 3) will be reconfigured so as: not running all the time, and/or not running at full speed when running, and preferably wherein: in case of need prediction decrease because of workload decrease, said renewable electricity source (1, 2, 3) will be reconfigured so as: provide extra electricity to the grid if it accepts it at that time, preferably in a stable way, 2Application No.: 16/612,094 and/or provide extra electricity to backup rechargeable batteries if they are not sufficiently filled, or, in case both said grid does not accept and said backup rechargeable batteries are sufficiently filled, said renewable electricity source (1, 2, 3) will be reconfigured so as to automatically fit actual need prediction but not more.
Claim 29, managing failure risk of said renewable electricity source (1, 2, 3), by lowering said predicted availability, so as to: increase life expectancy of said renewable electricity source (1, 2, 3), and/or lower maintenance frequency of said renewable electricity source (1, 2, 3), a process of scheduling tasks (7) in said computers cluster (9), based on both said prediction processes (6, 8), a process of dynamical reconfiguration of said renewable electricity source (1, 2, 3), according both to last need prediction and to last availability prediction, said process of prediction of availability (6) then taking into account renewable electricity source reconfiguration update, wherein: in case of availability prediction decrease because of extreme meteorological events, said renewable electricity source (1, 2, 3) will be reconfigured so as: either not running all the time, and/or not running at full speed when running, and preferably wherein in case of availability prediction decrease because of extreme meteorological events, said renewable electricity source (1, 2, 3) will be reconfigured so as to automatically fit actual need prediction but not more.
Claim 36, managing failure risk of said renewable electricity source (1, 2, 3), by lowering said predicted availability, so as to: increase life expectancy of said renewable electricity source (1, 2, 3), and/or lower maintenance frequency of said renewable electricity source (1, 2, 3), a process of scheduling tasks (7) in said computers cluster (9), based on both said prediction processes (6, 8), wherein it manages several renewable electricity sources (1, 2, 3), preferably different types of renewable electricity sources (1, 2, 3), said step of managing failure risk is performed for at least one, preferably several, more preferably most of, even more preferably all of, said renewable electricity sources (1, 2, 3), wherein said renewable electricity sources (1, 2, 3) include one or more: wind turbines (2), solar panels (1), hydraulic dams (3), and wherein said renewable electricity source (1, 2, 3) reconfiguration includes: for wind turbine (2): blade orientation modification, neighbor wind turbine (2) synchronizing modification, 7Application No.: 16/612,094 and/or for solar panel (1): sensing surface orientation modification, and/or for hydraulic dam (3): dam gate opening modification.
Claim 37, managing failure risk of said renewable electricity source (1, 2, 3), by lowering said predicted availability, so as to: increase life expectancy of said renewable electricity source (1, 2, 3), and/or lower maintenance frequency of said renewable electricity source (1, 2, 3), a process of scheduling tasks (7) in said computers cluster (9), based on both said prediction processes (6, 8), wherein it manages several renewable electricity sources (1, 2, 3), preferably different types of renewable electricity sources (1, 2, 3), said step of managing failure risk is performed for at least one, preferably several, more preferably most of, even more preferably all of, said renewable electricity sources (1, 2, 3), wherein said renewable electricity sources (1, 2, 3) include one or more: wind turbines (2), solar panels (1), hydraulic dams (3), and wherein said renewable electricity source (1, 2, 3) reconfiguration in case of extreme meteorological events includes: stopping wind turbine (2) in case of storm, shielding solar panel (1) in case of hail, closing dam (3) gate in case of overflow.
Claim 38, managing failure risk of said renewable electricity source (1, 2, 3), by lowering said predicted availability, so as to: increase life expectancy of said renewable electricity source (1, 2, 3), and/or lower maintenance frequency of said renewable electricity source (1, 2, 3), a process of scheduling tasks (7) in said computers cluster (9), based on both said prediction processes (6, 8), wherein said process of prediction of need of electricity (8) provided by said renewable electricity source (1, 2, 3) in said computers cluster (9), also includes a step of prediction of workload (8) in said computers cluster (9), wherein in said step of prediction of electricity availability (6), electricity availability prediction is computed as a decreasing function of electricity price prediction, wherein said step of prediction of electricity price (6) receives a feedback from said process of scheduling tasks (7), said step of prediction of electricity price (6) improves, based on said feedback, and wherein said feedback, to said step of prediction of electricity price (6), is based on an evaluation of scheduling performances in said computers cluster (9) more than on an evaluation, if any, of electricity price prediction precision, preferably said feedback, to said step of prediction of electricity price (6), updates a cost function of said step of prediction of electricity price which is based on an evaluation of scheduling performances in said computers cluster (9) more than on an evaluation, if any, of electricity price prediction precision, more preferably said feedback, to said step of prediction of electricity price (6), is based on an evaluation of scheduling performances in said computers cluster (9), and not on an evaluation of electricity price prediction precision.
Claim 41, managing failure risk of said renewable electricity source (1, 2, 3), by lowering said predicted availability, so as to: increase life expectancy of said renewable electricity source (1, 2, 3), and/or lower maintenance frequency of said renewable electricity source (1, 2, 3), a process of scheduling tasks (7) in said computers cluster (9), based on both said prediction processes (6, 8), wherein said process of prediction of need of electricity (8) provided by said renewable electricity source (1, 2, 3) in said computers cluster (9), also includes a step of prediction of workload (8) in said computers cluster (9), wherein said step of prediction of workload (8) receives a feedback from said process of scheduling tasks (7), and said step of prediction of workload (8) improves, based on said feedback, and wherein said feedback, to said step of prediction of workload (8), is based on an evaluation of scheduling performances in said computers cluster (9) more than on an evaluation, if any, of workload prediction precision, preferably said feedback, to said step of prediction of workload (8), updates a cost function of said step of prediction of workload which is based on an evaluation of scheduling performances in said computers cluster (9) more than on an evaluation, if any, of workload prediction precision, more preferably said feedback, to said step of prediction of workload (8), is based on an evaluation of scheduling performances in said computers cluster (9), and not on an evaluation of workload prediction precision.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119